IN THE COURT OF APPEALS OF TENNESSEE
                                   AT JACKSON
                  ______________________________________________

BRADSON MERCANTILE, INC.,

       Plaintiff-Appellant,

Vs.                                                   Shelby Circuit No. 79449-1
                                                      C.A. No. 02A01-9710-CV-00272
JOSEPH H. CRABTREE, JR.,
Individually; SHUTTLEWORTH,
SMITH, McNABB & WILLIAMS,
A Partnership; KENNETH R.
SHUTTLEWORTH, Individually;
                                                      FILED
GARY K. SMITH, Individually;                              June 30, 1998
LELAND McNABB, Individually;
BRUCE E. WILLIAMS, Individually;                     Cecil Crowson, Jr.
ROBERT L. SABBATINI, P.C.;                            Appellate C ourt Clerk
and ROBERT H. HARPER, Individually,
as Partners of the Partnership,

      Defendants-Appellees.
____________________________________________________________________________

                     FROM THE SHELBY COUNTY CIRCUIT COURT
                       THE HONORABLE WILLIAM B. ACREE, JR.


                        Wyatt, Tarrant, & Combs; Glen G. Reid, Jr. and
                                  Ross Higman of Memphis
                                    For Plaintiff-Appellant

                           Glassman, Jeter, Edwards and Wade, P.C.
                                William M. Jeter of Memphis
                                 For Defendants-Appellees




                                 REVERSED AND REMANDED

                                         Opinion filed:



                                                              W. FRANK CRAWFORD,
                                                              PRESIDING JUDGE, W.S.



CONCUR:

HEWITT P. TOMLIN, JR., SENIOR JUDGE

DAVID R. FARMER, JUDGE (Not Participating)
     This is a legal malpractice case. Plaintiff/Appellant Bradson Mercantile, Inc., (Bradson)

appeals the trial court’s order granting summary judgment on the ground that the action is barred

by the statute of limitations.
       During the late 1980s and early 1990s, Bradson, as a subcontractor, provided labor for

two construction projects in Shelby County: the Mapco project1 and the Shelby Tissue project.

When it was not paid for its participation in these projects, Bradson retained Defendant/Appellee

Joseph H. Crabtree of the law firm Defendant/Appellee Shuttleworth, Smith, McNabb &

Williams (Law Firm)2 as legal counsel in 1992. Bradson alleges that it hired Crabtree to collect

the sums due and to perfect mechanic’s and materialman’s liens on the real property involved

in the projects. At some point later, Bradson learned that the lien on the Mapco project was

never perfected. In an attempt to resolve the dispute without litigation, the parties entered into

a “Tolling Agreement” on October 14, 1993. This agreement states in relevant part:

                  Bradson may have and asserts a claim against Crabtree and the
                Law Firm for breach of contract, legal malpractice, and/or
                negligence arising out of the representation by Crabtree and the
                Law Firm of Bradson relating to Bradson’s claim against MT
                Mechanical Contractors, Inc. and the perfection of a Mechanics
                and Materialmen’s Lien involving property of MAPCO
                Petroleum, Inc. (“the Representation”). Bradson has advised
                Crabtree and the Law Firm of its intention to file a lawsuit against
                them; and
                     Crabtree and the Law Firm have advised their malpractice
                insurance carrier of the claim and desire additional time to settle
                or reconcile the claim of Bradson; and
                      In order to provide the parties with a period of time to
                endeavor to settle or reconcile the issues, Crabtree and the Law
                Firm agree to extend and waive and otherwise toll any and all
                limitation periods or statutes of repose, both legal and equitable,
                including but not limited to TCA §28-3-104, applicable to any
                and all causes of action which Bradson may have or may assert
                against Crabtree and/or the Law Firm and/or its Partners, agents
                and employees arising from the Representation;
                  NOW, THEREFORE, in consideration of Bradson forebearing
                until February 14, 1994, from taking any action against Crabtree,
                the Law Firm, its agents, employees or Partners, arising out of the
                Representation above referred to, Crabtree, individually, the Law
                Firm, its Partners, agents and employees hereby covenant and
                agree that they will not, in any way, in response to or in defense
                of any action brought against them or any of them by Bradson
                relating to the Representation raise the defense of any statute of
                limitation or of repose (legal or equitable) to any claim asserted
                by Bradson against Crabtree and/or the Law Firm, its Partners,
                agents and/or employees relating to the Representation.

       Meanwhile, Law Firm had filed an action on behalf of Bradson with regard to the Shelby

Tissue project. In addition, the contractor for the Shelby Tissue project filed a Lien Creditors’

Bill on behalf of several lien creditors, including Bradson. Subsequently, Bradson discovered



       1
           This project was also referred to as the “M.T. Mechanical project.”
       2
           “Law Firm” will be used to refer to all individual defendants and the firm.

                                                 2
that Law Firm may have failed to comply with statutory requirements for the perfection of the

Shelby Tissue lien.3 Bradson’s Complaint alleges that although a Notice of Lien was filed in the

Shelby County Register’s office, Law Firm “failed to prepare and serve a written notice that the

lien was being claimed within the time prescribed by T.C.A. § 66-11-115(b).” In addition,

Bradson’s Complaint also alleges that Law Firm neglected to timely “prepare and serve a Notice

of Nonpayment by registered mail to Shelby Tissue and the property owner in accord with

T.C.A. § 66-11-145.”

       On February 14, 1994, the parties entered into an “Extension of Tolling Agreement.”

This agreement states in relevant part:

                    This Agreement is for the purpose of further extending the
               Tolling Agreement heretofore entered into by and between the
               parties on October 14, 1993. . . .

                      The Parties have endeavored to settle or reconcile certain
               issues that may exist as heretofore delineated in the original
               Tolling Agreement and, because of additional matters that may
               have arisen, the parties are desirous of extending the original
               Tolling Agreement through May 6, 1994, pursuant to the terms
               and conditions of the original Tolling Agreement. All other
               provisions in the original Tolling Agreement shall continue to be
               applicable, with the tolling period being extended from February
               14, 1994 through and including May 6, 1994.

Bradson asserts that it was the intent of the parties to incorporate the potential Shelby Tissue

project claim as part of the original Tolling Agreement.

       In March 1994, the parties settled the Mapco dispute. The Release and Indemnification

Agreement specifically excludes the Shelby Tissue dispute and states:        It is acknowledged,
understood and agreed by Insurers and Lawyers that Bradson does hereby specifically reserve
any and all rights and claims it may have against the Law Firm of Shuttleworth, Smith, McNabb
& Williams, it [sic] partners, associates and employees including, but not limited to, claims for
legal malpractice relating to or arising out of the representation of Bradson by said Lawyers
relating to a project commonly identified as “Shelby Tissue” on which Lawyers agreed to and
did perform and render certain services and certain work and in which the said Lawyers and Law
Firm represented Bradson. . . . All parties to this Release further acknowledge that a claim has
heretofore been made with regard to the “Shelby Tissue” representation and that that claim as
well as any and all other claims which Bradson has or may have are not being released by this
Agreement.

       On June 11, 1996, an order was entered in the underlying Shelby Tissue action holding


       3
          Bradson’s brief states that on December 17, 1993, Shelby Tissue filed a Motion to
Dismiss in this suit, asserting that Bradson failed to comply with the requirements of the lien
statutes. Bradson’s brief also includes a letter written December 29, 1993 from Bradson’s
new counsel to counsel for Law Firm in which Bradson states its intention to pursue a legal
malpractice action if necessary for the Shelby Tissue liens. These documents, however, were
not included in the record and, thus, we do not consider them on appeal. Tenn. R. App. P.
24; State v. Thompson, 832 S.W.2d 577, 579 (Tenn. Crim. App. 1990).

                                               3
that because Bradson had failed to perfect its mechanic’s and materialmen’s lien, it had no

protection under the Lien Creditors’ Bill. Bradson timely filed a Notice of Appeal from this

order.

         On June 26, 1996, Bradson filed the legal malpractice Complaint against Law Firm.

Both parties filed motions for summary judgment. Finding that the statute of limitations expired

on May 6, 1994, the trial court granted summary judgment to the Law Firm.4 Bradson has

appealed, and presents three issues for review, as stated in its brief:

                1. Did the Circuit Court err in allowing the law firm to raise the
                statute of limitations as a defense when the law firm had
                expressly waived the statute of limitations in the Tolling
                Agreement and the Extension of Tolling Agreement.

                2. Did the Circuit Court err in granting summary judgment to the
                law firm on the basis of the statute of limitations when the law
                firm further indicated its intention to waive the statute in the
                Release and Indemnification Agreement?

                3. Did the Circuit Court err in granting summary judgment to the
                law firm on the basis of the statute of limitations when there was
                no evidence in the record to establish when the cause of action
                accrued or the statute of limitations ran?

         A motion for summary judgment should be granted when the movant demonstrates that

there are no genuine issues of material fact and that the moving party is entitled to a judgment

as a matter of law. Tenn. R. Civ. P. 56.04. The party moving for summary judgment bears the

burden of demonstrating that no genuine issue of material fact exists. Bain v. Wells, 936 S.W.2d
618, 622 (Tenn. 1997). On a motion for summary judgment, the court must take the strongest

legitimate view of the evidence in favor of the nonmoving party, allow all reasonable inferences

in favor of that party, and discard all countervailing evidence. Id. In Byrd v. Hall, 847 S.W.2d
208 (Tenn. 1993), our Supreme Court stated:

                Once it is shown by the moving party that there is no genuine
                issue of material fact, the nonmoving party must then
                demonstrate, by affidavits or discovery materials, that there is a
                genuine, material fact dispute to warrant a trial. In this regard,
                Rule 56.05 provides that the nonmoving party cannot simply rely
                upon his pleadings but must set forth specific facts showing that
                there is a genuine issue of material fact for trial.

Id. at 211 (citations omitted) (emphasis in original).

         Summary judgment is only appropriate when the facts and the legal conclusions drawn



         4
         Although the trial court did not explain its reasoning, May 6, 1994 was the date
through which the Tolling Agreement was extended.

                                                4
from the facts reasonably permit only one conclusion. Carvell v. Bottoms, 900 S.W.2d 23, 26

(Tenn. 1995). Since only questions of law are involved, there is no presumption of correctness

regarding a trial court's grant of summary judgment. Bain, 936 S.W.2d at 622. Therefore, our

review of the trial court’s grant of summary judgment is de novo on the record before this Court.

Warren v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn. 1997).

        The first two issues presented for review require the interpretation of the agreements

referred to. The cardinal rule in the construction of contracts is to ascertain the intent of the

parties. West v. Laminite Plastics Mfg. Co., 674 S.W.2d 310 (Tenn. App. 1984). If the contract

is plain and unambiguous, the meaning thereof is a question of law, and it is the Court’s function

to interpret the contract as written according to its plain terms. Petty v. Sloan, 197 Tenn. 630,

277 S.W.2d 355 (1955). The language used in a contract must be taken and understood in its

plain, ordinary, and popular sense. Bob Pearsall Motors, Inc. v. Regal Chrysler-Plymouth,

Inc., 521 S.W.2d 578 (Tenn. 1975). In construing contracts, the words expressing the parties’

intentions should be given the usual, natural, and ordinary meaning. Ballard v. North American

Life & Cas. Co., 667 S.W.2d 79 (Tenn. App. 1983). If the language of a written instrument is

unambiguous, the Court must interpret it as written rather than according to the unexpressed

intention of one of the parties. Sutton v. First Nat. Bank of Crossville, 620 S.W.2d 526 (Tenn.

App. 1981). Courts cannot make contracts for parties but can only enforce the contract which

the parties themselves have made. McKee v. Continental Ins. Co., 191 Tenn. 413, 234 S.W.2d
830, 22 ALR2d 980 (1951).

        We have examined the tolling agreement and the agreement for the extension thereof.

In neither agreement do we find reference made to the Shelby Tissue project, nor do we find that

the language makes any indication that the Shelby Tissue project was intended to be included

in the tolling agreement relied upon by Bradson. As to the Release and Indemnification

Agreement, the usual and ordinary meaning of the language used merely indicates an intention

to make it clear that the release does not include any claim relating to the Shelby Tissue project.

We find no language in this agreement that would indicate an intention to waive or toll any

statute of limitations.

        Appellant’s first two issues are without merit.

        The third issue for review is whether the trial court erred in granting summary judgment



                                                5
on the basis that Bradson’s claim was barred by the statute of limitations.

                A n a c ti o n f o r l e g a l m a lp r a c ti c e m u s t b e c o m m e n c e d “ w i t h i n o n e ( 1 ) y e a r a f t e r t h e c a u s e o f a c ti o n a c c r u e d .”

T . C . A . § 2 8 - 3 - 1 0 4 ( a ) ( 2 ) ( S u p p . 1 9 9 7 ) . Carvell v Bottoms, 9 0 0 S . W . 2 d 2 3 ( T e n n . 1 9 9 5 ) , i s t h e s e m i n a l c a s e i n

T e n n e s s e e i n v o l v i n g t h e a c c r u a l o f a l e g a l m a l p r a c t i c e c a u s e o f a c t i o n . I n Carvell, t h e p l a i n t i f f s r e t a i n e d t h e l e g a l

s e r v i c e s o f t h e d e f e n d a n t s f o r t h e p u r p o s e o f s e l l i n g a r e a l e s t a t e p a r c e l t o M s . R o a b y B a x t e r . A l t h o u g h a p r e li m i n a r y

t i t l e o p i n i o n d r a f t e d b y t h e d e f e n d a n t s in d i c a te d t h e e x is te n c e o f a p i p e l i n e e a s e m e n t a c r o s s t h e p r o p e r t y , t h e w a r r a n t y

d e e d p r e p a r e d b y t h e d e f e n d a n ts d i d n o t m e n t i o n t h e e a s e m e n t . A f e w y e a r s a f te r p u r c h a s i n g t h e p r o p e r ty , M s . B a x t e r

f i l e d s u it a g a in s t t h e C a r v e l l s u p o n d is c o v e r i n g t h e e x is te n c e o f t h e e a s e m e n t . T h e p l a i n t i f f s w e r e p u t o n n o t i c e a t s o m e

p o i n t s o o n t h e r e a f t e r t h a t t h e d e f e n d a n t s m a y h a v e n e g l i g e n t ly d r a f t e d t h e w a r r a n t y d e e d . I n J a n u a r y o f 1 9 8 9 , a t r ia l

c o u r t e n t e r e d a n o r d e r o n a j u r y v e r d i c t i n f a v o r o f M s . B a x t e r .5 B o t h p a r t i e s a p p e a l e d , b u t t h e t r i a l c o u r t ’ s ju d g m e n t

w a s a f f i r m e d in M a r c h o f 1 9 9 0 . T h e p l a i n t i f f s p r o c e e d e d to b r i n g a l e g a l m a l p r a c ti c e s u i t a g a i n s t t h e d e f e n d a n t s in M a y

o f 1 9 9 0 . Id. a t 2 4 - 2 5 .

                T h e p l a i n t i f f s a r g u e d t h a t t h e c a u s e o f a c ti o n d i d n o t a c c r u e u n t i l t h e C o u r t o f A p p e a l’ s d e c i s io n w a s f i l e d i n

M a r c h o f 1 9 9 0 , c l a i m i n g t h a t t h e i r in j u r y d i d n o t b e c o m e “ ir r e m e d i a b l e ” u n t il a l l o f t h e i r p o s s i b l e a p p e a l s h a d b e e n

e x h a u s t e d . Id. a t 2 9 . T h e S u p r e m e C o u r t r e j e c t e d t h e p l a i n t i f f s ’ a r g u m e n t a n d h e l d t h a t a l t h o u g h t h e p l a i n t i f f s ’ i n j u r y

n e e d n o t b e “ i r r e m e d i a b l e ” t h e r e m u s t b e a “ l e g a l l y c o g n i z a b l e ” o r “ a c t u a l ” i n j u r y . 6 Carvell, 9 0 0 S . W . 2 d a t 2 9 - 3 0 .

T h e C o u r t f u r t h e r s ta t e d t h a t “ a p la i n t i f f i s d e e m e d t o h a v e d is c o v e r e d t h e r ig h t o f a c t i o n i f h e i s a w a r e o f f a c t s s u f f i c i e n t

t o p u t a r e a s o n a b l e p e r s o n o n n o t i c e t h a t h e h a s s u f f e r e d a n i n j u r y a s a r e s u l t o f w r o n g f u l c o n d u c t . ” Id. a t 2 9 ( q u o t i n g

Roe v. Jefferson, 8 7 5 S . W . 2 d 6 5 3 , 6 5 7 ( T e n n . 1 9 9 4 ) ) . A p p l y i n g t h i s s t a n d a r d , t h e C o u r t n o t e d t h a t t h e C a r v e l l s

s h o u ld h a v e k n o w n t h a t t h e y h a d s u s t a i n e d a n i n j u r y a s a r e s u l t o f th e l a w y e r ’ s n e g l i g e n c e w h e n t h e y w e r e s u e d b y

B a x t e r i n 1 9 8 6 . Carvell, 9 0 0 S . W . 2 d a t 2 9 .

                T h u s , a c a u s e o f a c t i o n f o r le g a l m a l p r a c ti c e a c c r u e s w h e n : 1 ) t h e d e f e n d a n t ’ s n e g l ig e n c e c a u s e s t h e p l a in t i f f

t o s u f f e r a l e g a l l y c o g n i z a b l e o r a c tu a l i n j u r y ; a n d 2 ) th e p l a in t i f f k n o w s “ o r i n t h e e x e r c i s e o f r e a s o n a b l e d i l i g e n c e

s h o u l d h a v e k n o w n t h a t t h i s i n j u r y w a s c a u s e d b y d e f e n d a n t ’ s n e g l i g e n c e . ” Id. a t 2 8 , 3 0 . I n t h e i n s t a n t c a s e , t h e r e i s

l i t t l e q u e s t i o n t h a t B r a d s o n k n e w o r s h o u ld h a v e k n o w n o f a p o t e n t i a l c a u s e o f a c ti o n a g a i n s t t h e D e f e n d a n t s m o r e th a n

o n e y e a r b e f o r e th e C o m p l a in t w a s f i l e d . T h e R e le a s e a n d I n d e m n i f i c a ti o n A g r e e m e n t e x e c u t e d in M a y o f 1 9 9 4




                5
                    The trial court, however, suggested a remittitur.
                6
          The Carvell Court stated that term, “irremediable,” used by the Court in
Ameraccount Club, Inc. v. Hill, 617 S.W.2d 876, 879 (Tenn. 1984), was “pure dicta.”
Carvell, 900 S.W.2d at 29-30.

                                                                                                    6
e x p r e s s l y d e m o n s t r a te s t h a t B r a d s o n h a d k n o w l e d g e o f t h i s p o t e n t i a l c l a i m . 7 T h e m o r e c r u c i a l i s s u e i n v o l v e s t h e d a t e

a t w h i c h B r a d s o n s u f f e r e d f r o m a n “ a c t u a l i n j u r y ” o r a “ l e g a l l y c o g n i z a b l e i n j u r y . ” Id. a t 3 0 .

                B e f o r e Carvell, T e n n e s s e e c o u r t s s t r u g g l e d w i t h t h e i s s u e o f t h e a c c r u a l o f a l e g a l m a l p r a c t i c e c a u s e o f a c t i o n

o n n u m e r o u s o c c a s i o n s . I n Ameraccount Club, Inc. v. Hill, 6 1 7 S . W . 2 d 8 7 6 ( T e n n . 1 9 8 1 ) , t h e p l a i n t i f f

c o r p o r a tio n e m p l o y e d t h e d e f e n d a n t a t to r n e y s t o re g iste r a s e rv i c e m a r k a n d l o g o w ith t h e U n i te d S ta te s P a t e n t O f fic e .

A f t e r l e a rn i n g i n M a r c h o f 1 9 7 5 t h a t t h e i r a p p li c a ti o n f il e d D e c e m b e r , 1 9 7 4 , w a s in c o m p l e t e , t h e d e f e n d a n t s c o m p l e t e d

t h e a p p l ic a t i o n a n d a r e g i s t r a ti o n d a t e o f M a r c h 1 3 , 1 9 7 5 w a s a s s i g n e d . T h e d e f e n d a n t s , h o w e v e r , f a il e d t o c o n d u c t a

s e a r c h o f w h e t h e r a n y o t h e r a p p l i c a ti o n s f o r s im i l a r s e r v i c e m a r k s h a d b e e n s u b m i t t e d . B y l e t t e r o f A u g u s t 1 3 , 1 9 7 5 ,

t h e p l a i n t i f f w a s n o t i f ie d t h a t a n o t h e r c o m p a n y h a d s u b m i t t e d a n a p p l i c a ti o n f o r a s i m i l a r s e r v i c e m a r k i n F e b r u a r y o f

1 9 7 5 . A lth o u g h t h e o th e r c o m p a n y w a s c o n f e rr e d p r e c e d e n c e , th e p la in tiff w a s n o tifie d th a t it re ta in e d th e rig h t to

c o n t e s t t h i s c o n f e r r a l . S h o r tl y t h e r e a f t e r ( b e f o r e A u g u s t 2 7 , 1 9 7 5 ) , t h e p l a in t i f f c o n d u c t e d a s h a r e h o l d e r s ’ m e e ti n g i n

w h i c h t h e m e m b e r s a g r e e d th a t t h e d e f e n d a n ts h a d a c te d n e g li g e n tl y . T h e p l a in t i f f n e v e r c o n t e s t e d t h e P a t e n t O f fi c e ’ s

d e c i s i o n a n d w a s n o t i f ie d o n A p r i l 2 7 , 1 9 7 6 t h a t t h e P a t e n t O f f i c e h a d o f f i c i a l l y r e f u s e d i t s a p p l i c a ti o n . T h e p l a i n t i f f

f i l e d a l e g a l m a l p r a c t i c e s u i t a g a i n s t t h e d e f e n d a n t s o n A u g u s t 2 7 , 1 9 7 6 . Id. a t 8 7 6 - 7 7 .

                T h e S u p r e m e C o u r t r e je c te d th e d e f e n d a n ts ’ a r g u m e n t t h a t t h e c a u s e o f a c ti o n a c c r u e d a t t h e p o in t t h a t t h e

p l a i n t if f d i s c o v e r e d t h e d e f e n d a n ts ’ n e g l i g e n c e . I n s te a d , t h e C o u r t h e l d t h a t “ m o r e w a s r e q u i r e d , v i z ., d a m a g e o r i n j u r y

t o t h e p l a i n t i f f r e s u l t i n g f r o m t h a t n e g li g e n c e , ” a n d f o u n d t h a t t h e p la in t i f f d i d n o t s u ff e r a n in j u r y f r o m t h e a ll e g e d

n e g l i g e n c e u n t i l t h e P a t e n t O f f i c e r e j e c t e d i t s a p p l i c a t i o n o n A p r i l 2 7 , 1 9 9 6 . Id. a t 8 7 8 . T h e C o u r t c i t e d a p p r o v i n g l y

t h e n o t i o n t h a t t h e c a u s e o f a c t i o n a c c r u e s a t t h e p o i n t a t w h i c h t h e a l l e g e d n e g l i g e n c e b e c o m e s “ i r r e m e d i a b l e . ” Id.

a t 8 7 9 ( q u o t i n g Chamberlain v. Smith, 7 2 C a l . A p p . 3 d 8 3 5 , 1 4 0 C a l . R p t r . 4 9 3 ( 1 9 7 7 ) ) .

                I n Security Bank & Trust Co. v. Fabricating, Inc., 6 7 3 S . W . 2 d 8 6 0 ( T e n n . 1 9 8 3 ) , a t o w n ’ s l o c a l

b o n d c o u n s e l a s s i s t e d i n t h e i s s u a n c e o f r e v e n u e b o n d s t h a t w e r e p e r s o n a l ly g u a r a n t e e d b y t w o i n d i v i d u a l s . T h e b o n d s

d e f a u l t e d o n O c to b e r 1 , 1 9 7 4 , a n d it w a s s u b s e q u e n tl y d i s c o v e r e d th a t t h e b o n d is s u e m a y h a v e b e e n f r a u d u le n tl y

c o n c e i v e d b y t h e t w o i n d i v i d u a l g u a r a n t o r s . A f e w m o n t h s la t e r , t h e t o w n a n d t h e t r u s t e e b a n k f il e d s u i t a g a i n s t t h e t w o

g u a r a n t o r s ,8 s e e k i n g r e c o v e r y f o r t h e f a i l u r e o f t h e b o n d i s s u e . I n t h e S u m m e r o f 1 9 7 5 , l e t t e r s w e r e w r i t t e n t o t h e t r u s t e e

b a n k r e c o m m e n d in g th a t a s u it b e b ro u g h t o n b e h a l f o f th e b o n d h o ld e rs a g a in s t c e rta in p a rtie s , in c lu d in g th e b o n d

a t t o r n e y s . A l e g a l m a l p r a c t i c e s u i t w a s n o t b r o u g h t a g a i n s t t h e s e a t t o r n e y s , h o w e v e r , u n t i l N o v e m b e r o f 1 9 7 6 . Id. a t



                7
        The parties also refer to documents not in the record indicating that Bradson had
knowledge of the potential claim as early as December of 1993. See Footnote 3.
                8
         A corporation, Fabricating, Inc., was also listed as a defendant. This suit was
eventually dismissed, but a different suit was later filed in Texas.

                                                                                                     7
8 6 1 -6 3 .

                T h e S u p r e m e C o u r t r e j e c t e d t h e p l a i n t if f s ’ a r g u m e n t t h a t t h e c a u s e o f a c ti o n d i d n o t a c c r u e u n t i l t h e s u i t a g a in s t

t h e g u a r a n t o r s w a s c o n c l u d e d . C i t i n g Ameraccount, supra, t h e C o u r t s t a t e d :

                                 O b v i o u s ly , n e g li g e n c e w i t h o u t i n j u r y i s n o t a c ti o n a b le ; h e n c e , t h e s t a tu t e o f
                                 l i m i t a ti o n s c o u l d n o t b e g in t o r u n u n t i l t h e a tt o r n e y ’ s n e g l i g e n c e h a d r e s u l t e d in
                                 i n j u r y t o t h e p l a i n t if f . I n t h e i n s ta n t c a s e , t h e i n j u r y to t h e b o n d h o l d e r s o c c u r r e d
                                 o n O c t o b e r 1 , 1 9 7 4 , when the bonds defaulted. T h e r e i s n o m e r i t w h a t e v e r
                                 i n t h e p l a i n t i f f s ’ a r g u m e n t t h a t t h e i r i n j u r y d i d n o t o c c u r u n t i l t h e s u i t a g a in s t t h e
                                 g u a r a n to r s i n T e x a s w a s c o n c lu d e d . A p l a in t i f f c a n n o t b e p e r m i t t e d to w a it u n t i l
                                 h e k n o w s a ll o f th e i n j u r io u s e f fe c ts a s c o n s e q u e n c e s o f a n a c ti o n a b l e w r o n g .

Security Bank, 6 7 3 S . W . 2 d a t 8 6 4 - 6 5 ( i n t e r n a l c i t a t i o n o m i t t e d ) ( e m p h a s i s i n o r i g i n a l ) .

                I n Chambers v. Dillow, 7 1 3 S . W . 2 d 8 9 6 ( T e n n . 1 9 8 6 ) , t h e p l a i n t i f f h i r e d t h e d e f e n d a n t a t t o r n e y t o

r e p r e s e n t h i m i n a s u i t a g a in s t t h e c o u n ty . T h e p l a i n t i f f ’ s s u i t a g a i n s t t h e c o u n t y w a s d i s m i s s e d i n M a r c h o f 1 9 8 1 f o r

f a i l u r e t o p r o s e c u t e . A f t e r b e i n g n o t i f i e d o f t h i s d is m i s s a l i n M a r c h o f 1 9 8 2 , t h e p l a i n t i f f h i r e d a n o th e r a t t o r n e y , w h o

f i l e d a T e n n . R . C i v . P . 6 0 . 0 2 m o t i o n t o s e t a s i d e t h e o r d e r o f d i s m i s s a l . A l t h o u g h t h i s m o t i o n w a s g r a n t e d , t h e t r ia l c o u r t

u l t i m a t e l y d i s m i s s e d th e s u i t f o r t h e s e c o n d ti m e in A p r i l o f 1 9 8 3 . T h e p l a in t i f f f i l e d a m a lp r a c ti c e s u i t a g a in s t t h e

d e f e n d a n t a n d t h e d e f e n d a n t ’ s l a w f i r m i n O c t o b e r o f 1 9 8 3 . Id. a t 8 9 6 - 9 7 .

                T h e p l a in t i f f a r g u e d th a t h i s c a u s e o f a c ti o n d i d n o t a c c r u e u n ti l t h e d a t e o f t h e s e c o n d d i s m i s s a l . T h e S u p r e m e

C o u r t , h o w e v e r , f o u n d t h a t t h e p la in t i f f s u ff e r e d “ ir r e m e d ia b le ” in j u r y o n t h e d a t e o f th e f ir s t o r d e r o f d i s m i s s a l in M a r c h

o f 1 9 8 1 , s in c e th i s d is m i s s a l q u a l i f i e d a s “ a n a d j u d i c a ti o n u p o n t h e m e r i t s ” i n a c c o r d a n c e w i t h T e n n . R . C i v . P . 4 1 . 0 2

( 3 ) . 9 Chambers, 7 1 3 S . W . 2 d a t 8 9 8 . T h e C o u r t s t a t e d :

                                 W h e r e a s h e r e t h e c l i e n t h a s k n o w l e d g e o f th e l a w y e r ’ s n e g l i g e n                     c e , o f th e
                                 te rm in a tio n o f h is la w s u it, o f th e le g a l c o n s e q u e n c e s o f th a t te r m in a t io                 n, and has
                                 e m p l o y e d a n o t h e r l a w y e r to p r o s e c u te h i s m a l p r a c ti c e c la im , h e c a n n o             t d e fe r th e
                                 i r r e m e d i a b l e i n j u r y d a t e b y f u t il e e f f o r t s t o r e v i v e a l e g a l ly d i s m i s s e d     l a w s u i t.

Id. T h e C o u r t a l s o n o t e d t h a t t h e p l a i n t i f f h a d s u f f e r e d “ s u f f i c i e n t ” t a n g i b l e i n j u r y a t t h e p o i n t o f h i s d i s c o v e r y t h a t t h e

i n i t i a l s u i t w a s d i s m i s s e d : n a m e l y h e w a s l i a b l e f o r t h e c o u r t c o s t s o f h i s d i s m i s s e d s u i t , h e h a d l o s t a t l e a s t th e i n t e r e s t

o n a n t i c i p a t e d m o n e y r e c o v e r y , a n d h e w a s f a c e d w i t h t h e p r o s p e c t o f in c u r r i n g a t to r n e y ’ s f e e s f o r t h e i m p e n d i n g l e g a l

m a l p r a c t i c e s u i t . Id. a t 8 9 8 - 9 9 . See also Bland v. Smith, 1 9 7 T e n n . 6 8 3 , 2 7 7 S . W . 2 d 3 7 7 ( 1 9 5 5 ) .

                T h i s C o u r t c o n s i d e r e d t h i s i s s u e i n 1 9 8 6 i n Memphis Aero Corp. v. Swain, 7 3 2 S . W . 2 d 6 0 8 ( T e n n .

A p p . 1 9 8 6 ) . T h e p l a i n t i f f i n Memphis Aero h i r e d t h e d e f e n d a n t a t t o r n e y t o c o l l e c t t h e b a l a n c e o f a n a c c o u n t o w e d

b y A r g o n a u ts , I n c .. T h e d e f e n d a n t p r o c e e d e d to f i l e a c i v i l w a r r a n t a n d a n a t t a c h m e n t f o r a n a ir c r a f t o w n e d b y

A r g o n a u t s t h a t w a s s to r e d o n t h e p l a i n t i f f ’ s p r e m i s e s . T h e p l a in t i f f ’ s a t t a c h m e n t w a s s u s t a i n e d w h e n A r g o n a u t s f a il e d


                9
            The Court, nevertheless, held that the cause of action did not accrue until the date
that the plaintiff discovered that the initial suit was dismissed. Id.

                                                                                                       8
t o a p p e a r , a n d t h e a i r c r a f t w a s s o l d t o s a t i s f y t h e j u d g m e n t . O n e m o n t h l a t e r , A r g o n a u t s n o t if ie d t h e d e f e n d a n t t h a t t h e

a t t a c h m e n t w a s w r o n g f u l l y o b t a in e d s in c e n o s e r v i c e o f p r o c e s s w a s e v e r r e c e i v e d b y A r g o n a u t s . C o n s e q u e n t l y ,

A r g o n a u t s f il e d s u i t f o r d a m a g e s r e s u l t i n g f r o m t h e w r o n g f u l a t t a c h m e n t a g a in s t t h e d e f e n d a n t a n d t h e p l a i n t i f f i n

A u g u s t o f 1 9 7 8 . A 1 9 8 2 o r d e r b y t h e t r i a l c o u r t d i s m i s s i n g t h e s u i t w a s r e v e r s e d b y t h e C o u r t o f A p p e a ls a n d ,

u l t i m a t e l y , A r g o n a u t s w a s a w a r d e d a ju d g m e n t i n D e c e m b e r o f 1 9 8 3 . A l s o in D e c e m b e r o f 1 9 8 3 , t h e p l a i n t i f f s u e d t h e

d e f e n d a n t f o r l e g a l m a l p r a c t i c e . Id. a t 6 0 8 - 0 9 .

                W e h e l d t h a t t h e c a u s e o f a c ti o n a c c r u e d m o r e th a n o n e y e a r b e f o r e th e c o m p l a in t w a s f i l e d . C i t i n g t h e

a f o r e m e n t i o n e d c a s e s , w e f o u n d t h a t t h e p l a in t i f f s u ff e r e d a n in j u r y a s e a r l y a s t h e t im e t h a t A r g o n a u t s f i le d i ts s u i t f o r

t h e w r o n g f u l a t t a c h m e n t i n A u g u s t o f 1 9 7 8 , w h e n t h e p l a in t i f f “ r e c e i v e d p e r io d i c b i l l i n g s f r o m i t s l a w y e r s f o r s e r v i c e s

i n t h e d e f e n s e o f t h e A r g o n a u t s c a s e a n d p a i d b i l l s a s t h e y w e r e r e c e i v e d t h r o u g h o u t t h e p e n d e n c y o f t h a t s u i t . ” Id. a t

6 1 2 ; see also Tennessee WSMP, Inc. v. Capps, N o . 0 3 A 0 1 - 9 4 0 7 - C V - 0 0 2 4 1 , 1 9 9 5 W L 8 3 5 7 9 ( T e n n . A p p .

M a r . 2 , 1 9 9 5 ) ; Dukes v. Noe, 8 5 6 S . W . 2 d 4 0 3 ( T e n n . A p p . 1 9 9 2 ) ; Batchelor v. Heiskell, Donelson,

Bearman, Adams, Williams & Kirsch, 8 2 8 S . W . 2 d 3 8 8 ( T e n n . A p p . 1 9 9 1 ) ; Bridges v. Baird, S h e l b y L a w

N o . 3 2 , 1 9 8 9 W L 7 4 0 ( T e n n . A p p . J a n 9 , 1 9 8 9 ) ; Denley v. Smith, S h e l b y L a w N o . 4 8 , 1 9 8 9 W L 7 3 8 , * 4 ( T e n n .

A p p . J a n . 9 , 1 9 8 9 ) ( “ [ T ] h e a c t i o n a c c r u e d w h e n a n y d a m a g e s , n o m a t t e r h o w s m a l l , b e c a m e a p p a r e n t . ” ) ; Master

Slack Corp. v. Bowling, H a r d e m a n L a w N o . 2 , 1 9 8 7 W L 1 0 4 0 6 ( T e n n . A p p . M a y 5 , 1 9 8 7 ) ; Citizens Bank

v. Williford, N o . 8 5 - 3 1 5 - I I , 1 9 8 6 W L 6 0 5 6 , * 7 - 9 ( T e n n . A p p . M a y 2 9 , 1 9 8 6 ) ( K o c h , J ., c o n c u r r i n g ) ; A n n o t a t i o n ,

When Statute of Limitations Begins to Run Upon Action Against Attorney for Malpractice, 1 8

A .L . R .3 d 9 7 8 ( 1 9 6 8 ) .

                S i n c e Carvell, t h e i s s u e h a s b e e n r e v i s i t e d b y t h e C o u r t o f A p p e a l s o n a f e w o c c a s i o n s . See, e.g., Tanaka

v. Meares, N o . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 6 3 , 1 9 9 8 W L 2 3 7 7 1 7 ( T e n n . A p p . M a y 1 2 , 1 9 9 8 ) ; Rayford v. Leffler, 9 5 3

S . W . 2 d 2 0 4 ( T e n n . A p p . 1 9 9 7 ) ; Bokor v. Bruce, N o . 0 1 A 0 1 - 9 6 0 3 - C V - 0 0 1 1 9 , 1 9 9 6 W L 4 6 5 2 3 5 ( T e n n . A p p . A u g .

1 6 , 1 9 9 6 ) ; Smith v. Petkoff, 9 1 9 S . W . 2 d 5 9 5 ( T e n n . A p p . 1 9 9 5 ) . I n Porter-Metler v. Edwards, N o . 0 3 A 0 1 -

9 7 0 9 - C V - 0 0 3 9 3 , 1 9 9 8 W L 1 3 1 5 1 5 ( T e n n . A p p . M a r. 2 5 , 1 9 9 8 ) , th e p la in tif f h ir e d th e d e fe n d a n t a tto r n e y to r e p re s e n t
                                                                                          10
h e r in a p e r s o n a l in ju ry s u it. A c o m p la in t w a s file d                     b u t p r o c e ss a n d a lia s p r o c e ss w e r e r e tu r n e d u n s e rv e d in 1 9 9 3 .

B e c a u s e f u r t h e r p r o c e s s w a s n o t i s s u e d a n d a n e w c o m p l a i n t w a s n o t t i m e l y f i l e d , t h e t r i a l c o u r t d i s m i s s e d t h e a c t i o n . 11

T h e p l a i n t i f f p r o c e e d e d t o b r i n g a l e g a l m a l p r a c t i c e s u i t a g a i n s t t h e d e f e n d a n t o n J u n e 1 2 , 1 9 9 5 . Id. a t * 1 . C i t i n g t h e

t w o - p r o n g r u l e a r t i c u l a t e d i n Carvell, supra, t h e C o u r t s t a t e d :

                10
                      The plaintiff had earlier filed a complaint but took a voluntary nonsuit. Id. at *1.
                11
         Although the opinion does not specify the date of the trial court’s order,
presumably the order was entered within one year before June 12, 1995.

                                                                                                   9
                                          R e g a rd in g th e fir s t p a rt o f th e d is c o v e ry r u le , p la in tif f a rg u e s th a t s h e d id n o t
                                  s u f f e r a le g a ll y c o g n iz a b le i n j u r y u n t il t h e c o u r t e n t e r e d a n o r d e r d i s m i s s i n g h e r
                                  u n d e rly in g c a s e . I f th e is su e o f w h e th e r d is m is sa l s h o u l d h a v e b e e n g r a n te d w e r e
                                  less clear or open to reasonable legal debate, t h e p l a i n t i f f m i g h t h a v e
                                  a s t ro n g e r a r g u m e n t . B u t in t h i s c a s e , w h e r e s e r v i c e o f p r o c e s s w a s n o t tim e ly
                                  r e is s u e d , it w a s p a t e n t l y c l e a r t h a t p l a i n t i f f ’ s c l a i m a g a i n s t [ th e a l l e g e d p e r s o n a l
                                   i n j u r y t o r t f e a s o r ] h a d b e c o m e ti m e - b a r r e d a n d th e r e w a s n o t h i n g t h a t c o u ld h a v e
                                  b e e n d o n e to r e v iv e h e r a c ti o n . T h u s , s h e s u f f e re d a l e g a l l y c o g n i z a b l e i n j u r y a t
                                  t h e e x p i r a t i o n o f th e s i x - m o n t h p e r io d w i t h i n w h i c h s h e w a s a l l o w e d b y t h e
                                  T e n n e s s e e R u l e s o f C i v il P r o c e d u r e t o r e i s s u e a s u m m o n s . . . .

Id. a t * 2 ( e m p h a s i s a d d e d ) .

                Carver Plumbing Co. v. Beck, N o . 0 1 A 0 1 - 9 7 0 8 - C V - 0 0 3 7 7 , 1 9 9 8 W L 1 6 1 1 1 2 ( T e n n . A p p . A p r . 8 ,

1 9 9 8 ) , i n v o l v e d f a c ts s o m e w h a t s im i l a r t o t h e f a c ts in t h e p r e s e n t c a s e . T h e d e f e n d a n t a t t o r n e y w a s h i r e d b y t h e p l a i n t i f f

t o f i l e a m e c h a n i c ’ s li e n . T h e d e f e n d a n t f il e d t h e l i e n b u t f a il e d t o t i m e l y f i l e a s u i t t o e n f o r c e th e l i e n i n a c c o r d a n c e

w i t h T . C . A . § 6 6 - 1 1 - 1 1 5 ( c ) ( 1 9 9 3 ) ( s u it m u s t b e b r o u g h t w i t h i n n i n e t y d a y s o f f i l i n g o f t h e m e c h a n i c ’ s li e n ) . T h e

i s s u e s , h o w e v e r , w e r e d i f f e r e n t t h a n t h e i s s u e s i n t h e p r e s e n t c a s e , s i n c e i n Carver Plumbing t h e p a r t i e s d i d n o t

d i s p u te t h a t t h e p l a i n t i f f “ s u f f e r e d a l e g a l l y c o g n i z a b l e i n j u r y . . . w h e n t h e 9 0 - d a y t i m e p e r io d f o r f i l i n g a s u i t t o e n f o r c e

t h e m e c h a n i c ’ s l i e n e x p i r e d . ” Id. a t * 3 .

                A l e g a l m a l p r a c t i c e s u i t i n Citicorp Mortgage, Inc. v. Roberts, N o . 0 2 A 0 1 - 9 6 0 8 - C H - 0 0 1 9 6 , 1 9 9 7 W L

2 7 5 5 8 7 ( T e n n . A p p . M a y 2 7 , 1 9 9 7 ) , perm. to appeal granted, ( D e c . 8 , 1 9 9 7 ) , i n v o l v e d t h e c l o s i n g o f a r e a l e s t a t e

l o a n . T h e p l a in t i f f w a s a le n d e r w h o s o u g h t t o r e f i n a n c e a d e b t e n c u m b e r in g t h e o w n e r ’ s p ro p e r t y . T h e p l a i n t if f h i r e d

t h e d e f e n d a n t ’ s l a w f ir m t o e n s u r e t h a t a l l p r e e x i s t i n g l ie n s o n t h e p r o p e r t y w e r e s a t i s f i e d s o t h a t t h e p l a i n t i f f c o u l d h o l d

a f i r s t l i e n o n t h e p r o p e r t y . T h e d e f e n d a n t’ s f i r m , h o w e v e r , n e g l e c te d t o e x e c u t e a r e l e a s e o f a p r e e x is ti n g l i e n h e ld b y

S h e l b y B a n k , s o t h a t S h e l b y B a n k ’ s l i e n w a s s u p e r i o r t o t h a t o f t h e p l a i n t i f f a f t e r t h e c l o s i n g i n J a n u a r y o f 1 9 9 0 . 12 A f t e r

t h e p r o p e r ty o w n e r d e f a u l t e d o n h i s i n d e b t e d n e s s to S h e l b y B a n k a n d th e p l a i n t i f f , b o t h c r e d i t o r s in i t i a t e d f o r e c lo s u r e

p r o c e e d i n g s . 13 I n D e c e m b e r o f 1 9 9 1 , S h e l b y B a n k f o r e c l o s e d o n i t s d e e d o f t r u s t a n d , s u b s e q u e n t l y , t h e p l a i n t i f f ’ s l i e n

w a s e x t i n g u i s h e d . T h e p l a i n t i f f f i l e d a m a l p r a c t i c e s u i t a g a i n s t t h e d e f e n d a n t i n A u g u s t o f 1 9 9 2 . Id. a t * 1 .

                A f t e r r e v ie w i n g t h e a f o r e m e n ti o n e d a u th o r i t i e s , t h e c o u r t h e ld t h a t t h e p la in t i f f ’ s c a u s e o f a c ti o n d i d n o t a c c r u e

u n t i l D e c e m b e r o f 1 9 9 1 , w h e n S h e l b y B a n k ’ s f o r e c l o s u r e e x t i n g u i s h e d t h e p l a i n t i f f ’ s l i e n . Id. a t * 6 . T h e c o u r t s a i d :

                B    e f o r e S h e l b y B a n k ’ s fo r e c lo s u re , P l a in t i f f h a d n o t s u f f e re d a n i n j u r y a s      a resu ltof [the d efen da nt’s]
                n   e g l i g e n t f a i l u r e t o r e t a i n [ s ic ] a r e l e a s e o f t h e S h e l b y B a n k l i e n .                 A l t h o u g h [ t h e d e f e n d a n t]
                c   o m m i t t e d th e n e g li g e n t a c t i n J a n u a r y 1 9 9 0 , t h i s a c t d i d n o t b e c o m e l e            g a l l y i n j u r io u s u n t i l c e r t a i n
                c   o n s e q u e n c e s o c c u r r e d , i e . w h e n S h e l b y B a n k f o r e c lo s e d u p o n i t s li e n            in D e c e m b e r 1 9 9 1 .

Id.

                12
          The Court noted that the plaintiff’s auditors should have noticed the absence of the
recorded release in their files between January and March of 1990. Id. at *2.
                13
                       The plaintiff initiated foreclosure proceedings in September of 1991. Id. at *1.

                                                                                                      10
                I n th e i n s ta n t c a s e , B r a d s o n c o n t e n d s t h a t it d i d n o t s u f f e r f ro m a “ le g a l ly c o g n i z a b l e in j u r y ” u n til th e tr ia l c o u rt

e n t e r e d a n o r d e r d i s m i s s i n g i ts li e n i n t e r e s t i n t h e S h e lb y T i s s u e p r o j e c t o n J u n e 1 1 , 1 9 9 6 . B r a d s o n c l a im s th a t i t w a s

i m p o s s i b l e f o r i t t o k n o w w h e t h e r i t h a d s u f f e r e d a n i n j u r y u n t il it s a l t e r n a t i v e c l a i m s r e l a t e d t o t h e S h e l b y T i s s u e

litig a t io n w e r e r e so l v e d . L a w F i rm ’ s R e s p o n s e s to R e q u e s t f o r A d m is s io n s i n c l u d e s t h e f o llo w in g :

                                 R E Q U E S T N O .8:                                A d m i t t h a t , a s a r e s u l t o f a t t o r n e y J o s e p h C r a b tr e e ’ s
                                 f a i l u r e t o p e r f e c t th i s l i e n , B r a d s o n l o s t i t s r i g h t s t o a s s e r t a li e n a g a i n s t t h e S h e lb y
                                 T i s s u e P r o je c t.

                                 RE SPO N         S E N O . 8 : D e n i e d . I t i s a d m i t t e d t h a t C h a n c e l lo r P e e t e h a s r u l e d t h a t
                                 th e lie n w        a s n o t p e r f e c t e d b u t t h e D e f e n d a n t s u n d e r s ta n d t h a t t h e r u l i n g i s o n
                                 appeal by          t h e P l a i n t i f f . T h e D e f e n d a n ts a s s e r t t h a t t h e p o s it i o n t a k e n b y P l a i n t i f f
                                 w ill b e su      s ta i n e d .

B r a d s o n a r g u e s t h a t t h i s a d m i s s i o n d e m o n s t r a te s t h e p a r t i e s ’ b e l i e f t h a t B r a d s o n w o u l d p r e v a il i n t h e u n d e r l y i n g a c ti o n .



                T h e r e i s n o e v i d e n c e i n t h e r e c o r d t h a t B r a d s o n s u ff e r e d a n y “ a c tu a l” o r “ le g a ll y c o g n iz a b le ” in j u r y u n t i l t h e

t r i a l c o u r t e n t e r e d i t s o r d e r o n t h e S h e l b y T i s s u e L i e n C r e d i t o r s ’ B i l l o n J u n e 1 1 , 1 9 9 6 . Carvell, 9 0 0 S . W . 2 d a t 3 0 .

A l t h o u g h t h e e v i d e n c e u n e q u i v o c a l ly d e m o n s t r a te s t h a t B r a d s o n w a s a w a r e t h a t t h e D e f e n d a n t s m a y h a v e b e e n g u i l t y

o f n e g l ig e n c e a t le a s t a s e a r l y a s 1 9 9 4 , “ m o r e w a s r e q u i r e d , v i z . , d a m a g e o r i n j u r y t o t h e p l a i n t if f r e s u l ti n g f r o m t h a t

n e g l i g e n c e . ” Ameraccount, 6 1 7 S . W . 2 d a t 8 7 8 . U n t i l a n a d v e r s e j u d g m e n t w a s r e n d e r e d i n t h e S h e l b y T i s s u e

l i t i g a t i o n , t h e m e r e p o t e n t i a l f o r a n i n j u r y e x i s t e d a s o p p o s e d t o a n a c t u a l i n j u r y . J u s t a s i n Ameraccount, supra,

a lt h o u g h B r a d s o n c o u l d p o s s i b l y f o r e s e e a n a d v e r s e a d ju d i c a ti o n c o n c e r n i n g t h e li e n , i t d o e s n o t a u to m a ti c a ll y f o l l o w

t h a t i t h a d b e e n i n j u r e d a t t h a t p o i n t i n t i m e . T h e j u d g m e n t t h a t w a s r e n d e r e d o n J u n e 1 1 , 1 9 9 6 w a s a n “ a d j u d i c a ti o n

o n t h e m e r i t s ” a n d , t h u s , q u a l i f i e d a s a l e g a l i n j u r y . Chambers, 7 1 3 S . W . 2 d a t 8 9 8 .                                            A s o p p o s e d to o t h e r

a f o r e m e n t i o n e d c a s e s , i t w a s n o t d e m o n s t r a t e d t h a t B r a d s o n s u f f e r e d f r o m any h a r m u n t i l t h i s j u d g m e n t w a s e n t e r e d .

Cf. Security Bank, 6 7 3 S . W . 2 d a t 8 6 4 - 6 5 ; Chambers, 7 1 3 S . W . 2 d a t 8 9 8 - 9 9 ; Memphis Aero, 7 3 2 S . W . 2 d

a t 6 1 2 ; Tennessee WSMP, 1 9 9 5 W L 8 3 5 7 9 , a t * 4 .

                T h e d e c i s i o n i n Porter-Metler, supra, a p p e a r s t o s u g g e s t t h a t a l e g a l m a l p r a c t i c e c a u s e o f a c t i o n m a y

a c c r u e b e f o r e th e o c c u r r e n c e o f a n y t a n g ib l e in j u r y i n t h e e v e n t t h a t e v e n tu a l i n j u r y i s a f o r e g o n e c o n c l u s i o n . I n c o n t ra s t

t o t h e f a c t s i n Porter-Metler, h o w e v e r , t h e i s s u e o f w h e t h e r L a w F i r m i n t h e i n s t a n t c a s e f a i l e d t o c o m p l y w i t h t h e

r e c o r d i n g s t a t u t e s d u r i n g i ts a t t e m p t e d p e r f e c t i o n o f th e S h e l b y T i s s u e l i e n w a s “ le s s c l e a r ” a n d w a s “ o p e n to r e a s o n a b l e

l e g a l d e b a t e . ” Porter-Mettler, 1 9 9 8 W L 1 3 1 5 1 5 , a t * 2 ; cf. also Carver Plumbing, 1 9 9 8 W L 1 6 1 1 1 2 , a t * 3 .

B y its o w n a d m iss io n , L a w F irm sta te d its b e lie f th a t th e tria l c o u rt’s Ju n e 1 1 , 1 9 9 6 o rd e r w o u ld b e r e v e rs e d o n a p p e a l.

T h i s i n d i c a te s L a w F i r m ’ s c o n f i d e n c e t h a t B r a d s o n w o u l d p r e v a il i n t h e t r i a l c o u r t . T h e r e f o r e , i t w a s n o t “ p a t e n t l y c l e a r ”

t h a t B r a d s o n ’ s S h e l b y T i s s u e l i e n w o u l d b e e x t i n g u i s h e d . Porter-Mettler, 1 9 9 8 W L 1 3 1 5 1 5 , a t * 2 . B e c a u s e t h e r e


                                                                                                      11
i s n o e v id e n c e i n t h e r e c o r d i n d i c a ti n g t h a t B r a d s o n r e a s o n a b l y s h o u l d h a v e b e e n a w a r e t h a t a n a d v e rs e j u d g m e n t i n t h e

S h e l b y T i s s u e s u i t w a s in e v i ta b l e , a n d b e c a u s e t h e r e is n o e v id e n c e t h a t B r a d s o n s u ff e r e d a n y a c tu a l i n j u r y b e f o r e th e

ju d g m e n t w a s e n te re d , w e fin d th a t B r a d s o n d id n o t s u ff e r f r o m a le g a l in ju r y u n til th e a d v e r s e ju d g m e n t w a s e n te r e d

a g a in s t i t o n J u n e 1 1 , 1 9 9 6 .

               S i n c e J u n e 1 1 , 1 9 9 6 w a s t h e e a r l i e s t d a te th a t B r a d s o n ( 1 ) s u ff e r e d f r o m a le g a ll y c o g n iz a b le in j u r y a n d ( 2 )

h a d k n o w l e d g e o f s u c h a n i n j u r y , i t s c a u s e o f a c t i o n a g a i n s t t h e D e f e n d a n t s d i d n o t a c c r u e u n t i l t h i s d a t e . Carvell, 9 0 0

S .W .2 d a t 2 8 , 3 0 . B e c a u s e B r a d s o n ’ s C o m p la in t w a s f ile d w ith in o n e y e a r o f th is d a te , th e s ta tu te o f lim ita tio n s d o e s

n o t b a r th is a c tio n . T . C .A . § 2 8 - 3 - 1 0 4 ( a )( 2 ) . C o n s e q u e n tly , th e tr ia l c o u rt e rr e d in g r a n tin g s u m m a ry ju d g m e n t to th e

D e f e n d a n ts .

               T h e o r d e r o f t h e t r ia l c o u r t g r a n t i n g s u m m a r y ju d g m e n t t o t h e D e f e n d a n t s i s r e v e r s e d , a n d t h e c a s e is r e m a n d e d

t o th e t ri a l c o u r t . C o s t s o n a p p e a l a r e a s s e s s e d a g a i n s t th e A p p e l le e s .

                                                                                                              _________________________________
                                                                                                              W. FRANK CRAWFORD,
                                                                                                              PRESIDING JUDGE, W.S.
CONCUR:


____________________________________
HEWITT P. TOMLIN, JR., SENIOR JUDGE

DAVID R. FARMER, JUDGE ( N o t P a r t i c p a t i n g )




                                                                                               12